Exhibit 10.2

 

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

H.B. FULLER COMPANY

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(Under the H.B. Fuller Company 2020 Master Incentive Plan)

 

THIS AGREEMENT, dated as of _______________, 20___ (the "Grant Date"), is
entered into between H.B. Fuller Company, a Minnesota corporation (the
“Company”), and ____________________, an employee of the Company or an affiliate
of the Company (the “Participant”).

 

WHEREAS, the Company, pursuant to the H.B. Fuller Company 2020 Master Incentive
Plan (the “Plan”), wishes to award to the Participant Restricted Stock Units,
representing the right to receive shares (“Shares”) of common stock, par value
$1.00 per share, of the Company (“Common Stock”), subject to certain
restrictions and on the terms and conditions contained in this Agreement and the
Plan;

 

WHEREAS, the Participant’s rights to receive Shares of Common Stock hereunder
are sometimes referred to as “Restricted Stock Units” in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

 

1.     Award of Restricted Stock Units. The Company, as of the Grant Date,
hereby grants to the Participant an award of ______ Restricted Stock Units, each
Restricted Stock Unit representing the right to receive one Share of Common
Stock on such date as set forth herein, plus an additional amount pursuant to
Section 2(b) hereof, subject to the terms and conditions set forth in this
Agreement.

 

2.     Rights of the Participant with Respect to the Restricted Stock Units.

 

(a)     No Shareholder Rights. The Restricted Stock Units granted pursuant to
this Agreement do not and shall not entitle the Participant to any rights of a
shareholder of Common Stock. The rights of the Participant with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
on which such rights become vested, and the restrictions with respect to the
Restricted Stock Units lapse, in accordance with Section 3 hereof.

 

(b)     Dividend Equivalents. As long as the Participant holds Restricted Stock
Units granted pursuant to this Agreement on the applicable record date, the
Company shall credit to the Participant, on each date that the Company pays a
cash dividend to holders of Common Stock generally, an additional number of
Restricted Stock Units (“Additional Restricted Stock Units”) equal to the total
number of whole Restricted Stock Units and Additional Restricted Stock Units
previously credited to the Participant under this Agreement multiplied by the
dollar amount of the cash dividend paid per Share of Common Stock by the Company
on such date, divided by the Fair Market Value of a Share of Common Stock on
such date. Any fractional Restricted Stock Unit resulting from such calculation
shall be included in the Additional Restricted Stock Units. The Additional
Restricted Stock Units so credited shall be subject to the same terms and
conditions as the Restricted Stock Units granted pursuant to this Agreement and
the Additional Restricted Stock Units shall be forfeited in the event that the
Restricted Stock Units with respect to which the dividend equivalents were
credited are forfeited.

 

 

--------------------------------------------------------------------------------

 
 

 

(c)     Issuance of Shares; Conversion of Restricted Stock Units. No Shares of
Common Stock shall be issued to the Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 3 hereof. Neither this
Section 2(c) nor any action taken pursuant to or in accordance with this
Section 2(c) shall be construed to create a trust of any kind. After any
Restricted Stock Units vest pursuant to Section 3 hereof, the Company shall
promptly cause to be issued, in either certificated or uncertificated form,
Shares of Common Stock registered in the Participant’s name or in the name of
the Participant’s legal representatives, beneficiaries or heirs, as the case may
be, in payment of such vested whole Restricted Stock Units and any Additional
Restricted Stock Units and shall cause such certificated or uncertificated
Shares to be delivered to the Participant or the Participant’s legal
representatives, beneficiaries or heirs, as the case may be. In no event shall
issuance of Shares occur more than ninety (90) days after the applicable vesting
date. The value of any fractional Restricted Stock Unit shall be cancelled at
the time certificated or uncertificated Shares are delivered to the Participant
in payment of the Restricted Stock Units and any Additional Restricted Stock
Units.

 

3.     Vesting; Forfeiture.

 

(a)     Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest in full in _______ annual installment(s) and the
restrictions with respect to the Restricted Stock Units shall lapse on the
vesting date(s) (each, a “Vesting Date”) set forth below if the Participant
remains continuously employed by the Company or an Affiliate of the Company
through the applicable Vesting Date:

 

Date Percentage of Restricted Stock Units to Vest     ____ anniversary of the
Grant Date __% ____ anniversary of the Grant Date __% ____ anniversary of the
Grant Date __% ____ anniversary of the Grant Date __% ____ anniversary of the
Grant Date __%

 

(b)     Change in Control. Notwithstanding the foregoing provisions of this
Agreement, but subject to the other terms and conditions set forth herein, in
the event that a Change in Control of the Company occurs prior to a Vesting
Date, and the Participant incurs a Qualifying Termination of Employment during
the Protected Period, all unvested Restricted Stock Units then outstanding (and
not previously forfeited) shall immediately vest, and the Participant shall be
entitled to receive a payment of the Shares of Common Stock corresponding to
such Vesting Date. Such payment shall be made promptly following the date of the
Change in Control. For the purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred upon any of the following events:

 

(i)     a public announcement (which, for purposes hereof, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) that any individual,
corporation, partnership, association, trust or other entity becomes the
beneficial owner (as defined in Rule 13(d)(3) promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the voting power of the Company then outstanding;

 

2

--------------------------------------------------------------------------------

 

 

(ii)     the individuals who, as of the date of this Agreement, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board (provided, however, that
if the election or nomination for election by the Company’s shareholders of any
new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered to be a member of the Incumbent
Board);

 

(iii)     the approval of the shareholders of the Company, and consummation, of
(A) any consolidation, merger or statutory share exchange of the Company with
any person in which the surviving entity would not have as its directors at
least 60% of the Incumbent Board and as a result of which those persons who were
shareholders of the Company immediately prior to such transaction would not
hold, immediately after such transaction, at least 60% of the voting power of
the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company; or

 

(iv)     a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

 

For purposes of this Section 3(b), “voting power” when used with reference to
the Company shall mean the voting power of all classes and series of capital
stock of the Company now or hereafter authorized.

 

Notwithstanding the foregoing, if any payment due under this Section 3(b) is
deferred compensation subject to Section 409A of the Code, and if the Change in
Control is not a “change in control event” that serves as a permissible payment
event under Treasury Regulation § 1.409A-3(i)(5) or such other regulation or
guidance issued under Section 409A of the Code, then the Shares of Common Stock
shall vest upon the Change in Control as provided above but payment under this
Section 3(b) shall be delayed until the earlier of (i) the applicable Vesting
Date corresponding to the Shares or (ii) the Participant’s separation from
service (subject to any additional required delay under Section 9(a)).

 

3

--------------------------------------------------------------------------------

 

 

(c)     For the purposes of this Agreement, a “Qualifying Termination of
Employment” shall mean either (i) an involuntary termination of employment by
the Company or an Affiliate other than for Cause or Disability during the
Protected Period; or (ii) a voluntary resignation by the Participant for Good
Reason during the Protected Period.

 

(d)     For purposes of this Agreement, “Protected Period” means the 24-month
period beginning on and immediately following each and every Change in Control.
“Cause” means any act by the Participant that is materially inimical to the best
interests of the Company and that constitutes common law fraud, a felony or
other gross malfeasance of duty on the part of the Participant. “Disability”
means disabled within the meaning of Section 409A(a)(2)(C)(i) of the Code. “Good
Reason” shall mean the occurrence of any of the following events, in each case,
after the Participant has provided written notice to the Company within 60 days
of the occurrence of such event and the Company has failed to cure the cause of
such event within 60 days after the date of such written notice (and the
Participant terminates employment within 60 days of the expiration of such cure
period), except for the occurrence of such an event in connection with the
termination or reassignment of Participant’s employment by the Company or an
Affiliate for Cause or for Disability:

 

(i) a material change in the Participant’s pay consisting of a 10% or more
reduction in total cash compensation opportunity as in effect immediately prior
to the Change in Control (unless such reduction is part of an across-the-board
uniformly applied reduction affecting all similarly situated Participants of the
Company); or

 

(ii) a significant diminution in the Participant’s authority and duties as in
effect immediately prior to the Change of Control (excluding an isolated,
insubstantial or inadvertent action not taken in bad faith that is remedied
promptly by the Company after receiving notice); provided, however, that a
change of the individual or officer to whom the Participant reports, in and of
itself, would not constitute diminution; or

 

(iii) a change of the Participant’s principal work location of 50 or more miles
from that immediately prior to the Change in Control.

 

(e)     Effect of Termination of Employment. In the event that the Participant’s
employment with the Company and all Affiliates is terminated prior to a Vesting
Date, the Participant’s right to receive any Shares (including the right to
receive any Shares relating to Additional Restricted Stock Units) corresponding
to that Vesting Date shall be immediately and irrevocably forfeited, unless such
termination is by reason of:

 

(i)     the Participant’s Disability;

 

(ii)     the Participant’s death; or

 

(iii)     the Participant’s retirement (as defined below in Section 3(g) below).

 

For avoidance of doubt, if the Participant is employed by an Affiliate that is
sold or otherwise ceases to be an Affiliate of the Company, the Participant
shall incur a termination of employment by the Company and all Affiliates of the
Company under this Agreement.

 

(f)     Early Vesting on Death or Disability. In the event the Participant dies
or becomes permanently disabled prior to a Vesting Date, all unvested Restricted
Stock Units then outstanding (and not previously forfeited) shall immediately
vest, and the Participant or the Participant’s estate shall be entitled to
receive a payment of all corresponding Shares of Common Stock. Such payment
shall be made as soon as administratively feasible (but in no event more than
ninety (90) days) following the Participant’s death or permanent disability, as
applicable.

 

4

--------------------------------------------------------------------------------

 

 

(g)     Retirement. In the event the Participant retires prior to a Vesting
Date, as long as such retirement is at least 180 days after the Grant Date, then
the Participant’s rights under this Agreement shall remain outstanding as if the
Participant had remained employed through the Vesting Date. For purposes of this
Section 3, “retirement” shall mean the voluntary or involuntary termination of
the Participant’s employment for any reason other than Cause, Disability or
death, after the Participant has completed at least ten years of service as an
employee of the Company and/or an Affiliate and has attained age 55, so long as
the Participant has at all times that Restricted Stock Units are outstanding
under this Agreement complied with the terms of any applicable confidentiality,
non-disclosure and/or non-competition agreement between the Company and the
Participant. In all other cases, any unvested Restricted Stock Units and
Additional Restricted Stock Units shall terminate upon retirement.

 

(h)     Forfeiture. If the Participant ceases to be employed by the Company or
an Affiliate of the Company for any reason other than “retirement” as defined
above or the Participant’s death or permanent disability as specified in
Section 3(f) hereof, prior to the vesting of the Restricted Stock Units pursuant
to Section 3(a) hereof, the Participant’s rights to all of the unvested
Restricted Stock Units shall be immediately and irrevocably forfeited, including
the right to receive any Additional Restricted Stock Units.

 

4.     Restrictions on Transfer. The Restricted Stock Units shall not be
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Participant may, in the manner established by
the Committee, designate a beneficiary or beneficiaries to exercise the rights
of the Participant and receive any property distributable with respect to the
Restricted Stock Units upon the death of the Participant. Each right under this
Agreement shall be exercisable during the Participant’s lifetime only by the
Participant or, if permissible under applicable law, by the Participant’s legal
representative. The Restricted Stock Units and any rights under this Agreement
may not be sold, assigned, transferred, pledged, alienated, attached or
otherwise encumbered and any purported sale, assignment, transfer, pledge,
alienation, attachment or encumbrance shall be void and unenforceable against
the Company or any Affiliate.

 

5.     Income Tax Matters. In order to comply with all applicable federal,
foreign, state or local income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal,
foreign, state or local payroll, withholding, income or other taxes, which are
the sole and absolute responsibility of the Participant, are withheld or
collected from the Participant. Upon vesting of the Restricted Stock Units and
the lapse of the restrictions with respect to the Restricted Stock Units under
the terms of this Award Agreement, the Participant shall be obligated to pay any
applicable withholding taxes arising from such vesting and lapse of
restrictions. Unless the Company receives an irrevocable written instruction,
addressed to the attention of the Secretary of the Company, from the Participant
prior to the date that the Restricted Stock Units vest and the restrictions
lapse, the Company shall automatically withhold as payment the number of Shares
of Common Stock, determined by the Fair Market Value on the applicable vesting
date as set forth in Section 3 and lapse of restrictions, required to pay the
applicable withholding taxes (but only to the extent necessary to satisfy
minimum statutory withholding requirements if required under ASC Topic 718).

 

5

--------------------------------------------------------------------------------

 

 

6.     Securities Matters. No Shares of Common Stock shall be issued pursuant to
this Agreement prior to such time as counsel to the Company shall have
determined that the issuance of such Shares will not violate any securities or
other laws, rules or regulations. The Company shall not be required to deliver
any Shares of Common Stock until the requirements of any applicable securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. In
addition, the grant of these Restricted Stock Units and/or the delivery of any
Shares of Common Stock under this Agreement are subject to the Company’s
Executive and Key Manager Compensation Clawback Policy and any other clawback
policies the Company may adopt in the future to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (or any other applicable law)
and any applicable rules and regulations of the Securities and Exchange
Commission or applicable stock exchange.

 

7.     Tax Consequences. The Participant agrees that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimize the Participant’s tax liabilities. The Participant will not
make any claim against the Company, or any of its officers, directors, employees
or Affiliates related to tax liabilities arising from the Restricted Stock Units
or the Participant’s other compensation.

 

8.     Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares or other securities of the Company
or other similar corporate transaction or event affects the Common Stock such
that an adjustment is necessary in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Committee shall, in such manner as it may deem equitable, in
its sole discretion, adjust any or all of the number and type of shares subject
to the Restricted Stock Units.

 

9.     General Provisions.

 

(a)     Section 409A. Notwithstanding the foregoing, to the extent that any
payment due hereunder is (i) deferred compensation subject to Section 409A of
the Code (“Section 409A”), and (ii) is payable to a specified employee (as that
term is defined in Section 409A), and (iii) is payable on account of the
specified employee’s separation from service (as that term is defined in
Section 409A), payment of any part of such amount that would have been made
during the six (6) months following the separation from service shall not then
be paid but shall rather be paid on the first day of the seventh (7th) month
following the separation from service.

 

 

(i)

For this purpose, specified employees shall be identified by the Company on a
basis consistent with regulations issued under Section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Company that
are subject to Section 409A.

 

 

(ii)

For this purpose, “termination of employment” shall be defined as “separation
from service” as that term is defined under Section 409A.

 

 

(iii)

To the extent that Section 409A is applicable to this Agreement, this Agreement
shall be construed and administered to comply with the rules of Section 409A.
Neither the Company nor any of its officers, directors, agents or affiliates
shall be obligated, directly or indirectly, to any Participant or any other
person for any taxes, penalties, interest or like amounts that may be imposed on
the Participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.

 

6

--------------------------------------------------------------------------------

 

 

 

(iv)

The rules of section 409A of the Code shall apply to this Agreement, and this
Agreement shall be construed and administered accordingly. Notwithstanding the
foregoing, neither the Company nor any of its officers, directors, agents or
affiliates shall be obligated, directly or indirectly, to any Participant or any
other person for any taxes, penalties, interest or like amounts that may be
imposed on the Participant or other person on account of any amounts under this
Agreement or on account of any failure to comply with any section of the Code.

 

(b)     Interpretations. This Agreement is subject in all respects to the terms
of the Plan. Terms used herein which are defined in the Plan shall have the
respective meanings ascribed to such terms in the Plan, unless otherwise defined
herein. In the event that any provision of this Agreement is inconsistent with
the terms of the Plan, the terms of the Plan shall govern. Any question of
administration or interpretation arising under this Agreement shall be
determined by the Committee, and such determination shall be final and
conclusive upon all parties in interest.

 

(c)     No Right to Employment. The grant of the Restricted Stock Units shall
not be construed as giving the Participant the right to be retained as an
employee of the Company or any Affiliate. In addition, the Company or an
Affiliate may at any time dismiss the Participant from employment, free from any
liability or any claim under this Agreement, unless otherwise expressly provided
in this Agreement or the Plan.

 

(d)     Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(e)     Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction under any law
deemed to be applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable law, or if it cannot be so construed
or amended without, in the determination of the Committee, materially altering
the purpose or intent of this Agreement, such provision shall be stricken as to
such jurisdiction or this Agreement, and the remainder of this Agreement shall
remain in full force and effect.

 

(f)     Venue and Governing Law. The internal law, and not the law of conflicts,
of the State of Minnesota will govern all questions concerning the validity,
construction and effect of this Agreement. For purposes of any action, lawsuit
or other proceedings brought to enforce the Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of the courts of Ramsey County, Minnesota, or the federal
courts for the United States for the District of Minnesota, and no other courts,
where this grant is made and/or to be performed.

 

7

--------------------------------------------------------------------------------

 

 

(g)     Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal Data (as
defined below) and the collection, use, processing and transfer of such Data in
relation to the Company’s grant of this award and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s Data is necessary for the Company’s administration of the Plan and
the Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, use, processing and transfer of Data may affect the
Participant’s participation in the Plan. As such, the Participant hereby
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of Data as described in this
paragraph.

 

 

(i)

The Company and the Participant hold certain personal information about the
Participant, including the Participant’s name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in the Company, details of all stock
awards or any other entitlement to shares of Common Stock awarded, canceled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). Data may be provided by
the Participant or collected, where lawful, from third parties, and Company will
process Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.

 

 

(ii)

Company and the Participant’s employer (if the Participant’s employer is not the
Company) (“Employer”) will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Participant’s
participation in the Plan, and Company and the Employer may each further
transfer Data to any third parties assisting Company in the implementation,
administration and management of the Plan. As permitted by applicable personal
data protection laws, if Company or the Employer becomes involved in a merger,
acquisition, sale of assets, joint venture, securities offering, bankruptcy,
reorganization, liquidation, dissolution, or other transaction or if the
ownership of all or substantially all of Company or the Employer otherwise
changes, Company or the Employer may transfer Data to a third party or parties
in connection therewith. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer Data, in electronic or other form,
for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired pursuant to the Plan.

 

8

--------------------------------------------------------------------------------

 

 

 

(iii)

The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan. The Participant may
seek to exercise these rights by contacting the Employer’s local HR manager or
Company’s Human Resources Department. The Participant understands that he or she
is providing the consent herein on a purely voluntary basis. If the Participant
does not consent or later seeks to remove his or her consent, the Participant’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing his or her consent is that Company would
not be able to grant the Participant Restricted Stock Units or other equity
awards or participate in the Plan.

 

 

(iv)

Finally, the Participant understands that Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
that the Participant provide another data privacy consent or acknowledgment. If
applicable and upon request of Company or the Employer, the Participant agrees
to provide an executed acknowledgment or data privacy consent form (or any other
acknowledgment, agreement or consent) to Company or the Employer that Company
and/or the Employer may deem necessary to obtain under the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands that he or she will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgment or consent requested by
Company or the Employer.

 

(h)     Addendum. Notwithstanding the provisions of this Agreement, the award
shall be subject to any special terms and conditions for the Participant’s
country set forth in the Addendum to this Agreement. To the extent any provision
in the Addendum is inconsistent with a provision in the body of this Agreement,
the provision in the Addendum shall prevail. Moreover, if the Participant
relocates to one of the countries included in the Addendum, the terms and
conditions for such country will apply to the Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

 

H.B. FULLER COMPANY


By:                                                                      



                                                                            
Participant

Date:                                                                    

 

9